February 17. 1975


The Honorable Wilson E. Speir                     Opinion No. H-   529
Director
Texas Department of Public Safety                 Re: Whether, under the Family
P. 0. Box 4087                                    Code, local officials may
Austin,  Texas 78773                              furnish Texas Department of
                                                  Public Safety with statistics
                                                  on juvenile crime.

Dear Colonel Speir:

        You have requested our opinion concerning the effect of section
51.14 of the Family Code on the Department of Public Safety’s duty to
compile statistics concerning the number a~ndnaturg~ of criminal offenses
committed within the State.   V. T. C. S., arts. 4413(14), 4476-15, $5.14.

       Article   4413 (14), V. T. C. S.,   provides in part:

                 The Bureau [of Identification and Records] shall
                 collect information concerning the number and
                 nature of offenses known to have been committed
                 in the State, of the legal steps taken in connection
                 therewith, and such‘other information aa may be
                 useful in the study of crime and the administration
                 of justice.

       Section 5.14 of article 4476-15 provides:

                 All law enforcement agencies in this state shall
                 file semiannually with the director a report of
                 all arrests for drug offenses made by them during
                 the preceeding six months. Such reports shall be
                 made on forms provided by the director, and shall
                 contain such information as required therein.




                                      p. 2386
.   .    .




        The Honorable Wilson E. Speir     page 2       (H- 529)




                 The Department of Public Safety has submitted copies of the forma
        utilized to collect this information, those being IR-40A (REV l-74) and
        IR-103.   These forms deal only with the nature and number of crimes
        committed and the age, race, and sex of the offender.     The forms contain
        no information which could lead to the identity~mof~
                                                           the offender.---mu

               Section 51.14 of the Family    Code provide8 in part:

                            (a) All filea and records of a juvenile court,
                       a clerk of court, or a prosecuting attorney relating
                       to a child who is a party to a proceeding under thio
                       title are open to inspection only by:

                            (1) the judge, probation officers, and profearional
                       staff or consultanta of the juvenile court;
                            (2) an attorney for a party to the proceeding;
                            (3) a public or private agency or institution
                       providing supervision of the child by arrangement
                       of the juvenile court, or having cucltody of the child
                       under juvenile court order: or
                            (4) with leave of juvenile court, any other peraon,
                       agency, or institution having a legitimate interest in
                       the proceeding or in the work of the court . . . .

                           (c) Law-enforcement files and records concerning
                       a child shall be kept separate from files and records
                       of arreate of adults and ahall be maintained on a local
                       basis only and not sent to a central state or federal
                       depository.

                           (d) Except for files and records relating to a
                       charge for which a child io tranrferred under Section
                       54.02 of this code to a criminal court for ~prosecution,
                       the law-enforcement    files and records are not open to
                       public inspection nor may their contents be disclosed
                       to the public, but inspection of the files and records
                       is permitted by:




                                             p. 2387
The Honorable Wilron E. Speir     page 3      (H-529)




                   (1) a juvenile court having the child before it
               in any proceeding:
                   (2) an attorney for a party to the proceeding:
               and
                   (3) law-enforcement   officers when necersary
               for the discharge of their official duties.

        Section 51.16 of the Family Code deals with the sealing of juvenile
files and records, providing in part:

                   (e) On entry of the order:

                    (1) all law-enforcement,   prosecuting attorney,
               clerk of court, and juvenile court files and records
               ordered sealed shall be sent to the court issuing the
               order:
                    (2) all files and records of a public or private
               agency or institution ordered sealed shall be rent~to
               the court issuing the order;
                   (3) all index references to the files and record8
               ordered sealed shall be deleted:
                   (4) the juvenile court, clerk of court, prosecuting
               attorney, public or private agency or institution, and
               law-enforcement      officers and agencies shall properly
               reply that no record exists with respect to such person
               upon inquiry in any matter; and
                    (5) the adjudication shall be vacated and the proceed-
               ing dismissed and treated for all purposes, including the
               purpose of showing a prior finding of delinquency, aa if
               it had never occurred.

         Section 51.14 is designed to preserve the traditional confidentiality
of files and records concerning juvenile proceedingr.     Symposium, Texas
Family Code, 5 Texas Tech Law Review,p. 533 (1974). However, general
statistical data which provides no real opportunity for identification of the
juvenile offender in no way threatens such confidentiality. We therefore
construe the language “records” “relating to child” or “concerning a child”




                                  p.   2388
.:       .




     The Honorable Wilson E. Speir     page 4     (H-529)




     as contained in section 51.14 to include only those records which furnish
     a basis for the identification of the child. Since the records submitted
     on forms IR-40A (REV l-74) and IR-103 purruant to articles 4413(14) and
     4476-15,  section 5.14, do not provide such a basis, they may be furnished
     to the Department of Public Safety.

                                   SUMMARY

                         Statistics concerning the nature and number of
                    criminal offense8 committed within a particular
                    jurisdiction may be submitted to the Department
                    of Public Safety provided that such statistics furnirh
                    no basis for identification of a ‘juvenile offender.

                                                   .Very truly yourr,




                                                    Attorney General of Texas

     APPROVED:



     Y
     DAVID&i.    KENDA, LL. First Assistant



     zz?icia
     C. ROBERT HEATH,       Chairman
     Opinion Committee

     lg




                                        p. 2389